Title: From Thomas Jefferson to George Hay, 17 June 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Sir
                            
                            Washington June 17. 07.
                        
                        In answering your letter of the 9th. which desired a communication of one to me from Genl. Wilkinson
                            specified by it’s date, I informed you in mine of the 12th. that I had delivered it, with all other papers respecting the
                            charges against Aaron Burr, to the Attorney Genl. when he went to Richmond, that I had supposed he had left them in your
                            possession, but would immediately write to him, if he had not, to forward that particular letter without delay. I wrote to
                            him accordingly on the same day, but having no answer, I know not whether he has forwarded the letter. I stated in the
                            same letter that I had desired the Secretary at War to examine his office in order to comply with your further request to
                            furnish copies of the orders which had been given respecting Aaron Burr and his property; and in a subsequent letter of
                            the same day, I forwarded to you copies of two letters from the Secretary at War which appeared to be within the
                            description expressed in your letter. the order from the Secretary of the Navy you said you were in possession of. the
                            reciept of these papers had I presume so far anticipated, and others this day forwarded will have substantially fulfilled,
                            the object of a subpoena from the district court of Richmond requiring that those officers & myself should attend the
                            court in Richmond, with the letter of Genl. Wilkinson, the answer to that letter, & the orders of the departments of War
                            & the Navy therein generally described. no answer to Genl. Wilkinson’s letter, other than a mere acknolegement of it’s
                            reciept in a letter written for a different purpose, was ever written by myself or any other. to these communications of
                            papers I will add that if the defendant supposes there are any facts within the knolege of the heads of departments, or of
                            myself, which can be useful for his defence, from a desire of doing anything our situation will permit in furtherance of
                            justice, we shall be ready to give him the benefit of it, by way of deposition, through any persons whom the court shall
                            authorise to take our testimony at this place. I know indeed that this cannot be done but by consent of parties & I
                            therefore authorise you to give consent on the part of the US. mr Burr’s consent will be given of course if he supposes
                            the testimony useful.
                        As to our personal attendance at Richmond, I am persuaded the court is sensible that paramount duties to
                            the Nation at large controul the obligation of compliance with their Summons in this case, as they would, should we
                            recieve a similar one to attend the trials of Blannerhasset & others in the Missisipi territory, those instituted at St.
                            Louis and other places on the Western waters, or at any place other than the seat of government. to comply with such calls
                            would leave the Nation without an Executive branch, whose agency nevertheless is understood to be so constantly necessary,
                            that it is the sole branch which the constitution requires to be always in function. it could not then mean that it should
                            be withdrawn from it’s station by any co-ordinate authority.
                        With respect to papers, there is certainly a public & a private side to our offices. to the former belong
                            grants of land, patents for inventions, certain commissions, proclamations, & other papers patent in their nature. to
                            the other belong mere Executive proceedings. all nations have found it necessary that, for the advantageous conduct of
                            their affairs, some of these proceedings, at least, should remain known to the Executive functionary only. he of course,
                            from the nature of the case, must be the sole judge of which of them the public interests will permit publication. hence
                            under our constitution, in requests of papers from the Legislative to the Executive branch, an exception is carefully
                            expressed as to those which he may deem the public welfare may require not to be disclosed, as you will see in the
                            inclosed resolution of the H. of Representatives which produced the message of Jan. 22. respecting this case. the respect
                            mutually due between the constituted authorities in their official intercourse, as well as sincere dispositions to do for
                            every one what is just will always ensure from the Executive, in exercising the duty of discrimination confided to him,
                            the same candour & integrity to which the nation has in like manner trusted in the disposal of it’s judiciary
                            authorities. considering you as the organ for communicating these sentiments to the court, I address them to you for that
                            purpose & salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    